Title: Thomas Jefferson to Destutt de Tracy, 28 November 1813
From: Jefferson, Thomas
To: Destutt de Tracy, Antoine Louis Claude


           Nov. 28. 13.
          I will not fatigue you, my dear Sir, with long and labored excuses for having been so tardy in writing to you; but shall briefly mention that the thousand hostile ships which cover the ocean render attempts to pass it now very unfrequent, and these concealing their intentions from all that they may not be known to the enemy are gone before heard of in such inland situations as mine. to this, truth must add the torpidity of age as one of the obstacles to punctual correspondence.
          Your letters of Oct. 21. & Nov. 15. 1811. and Aug. 29. 1813. were duly recieved and with that of Nov. 15 came the MS. copy of your work on Oeconomy. the extraordinary merit of the former volume had led me to anticipate great satisfaction and edification from the perusal of this; and I can say with truth and sincerity that these expectations were compleatly fulfilled. new principles developed, former ones corrected, or rendered more perspicuous, present us an interesting science, heretofore voluminous and embarrassed, now happily simplified and brought within a very moderate compass. after an attentive perusal which enabled me to bear testimony to it’s worth, I took measures for getting it translated and printed in Philadelphia; the distance of which place prepared me to expect great and unavoidable delays. but notwithstanding my continual urgencies these have gone far beyond my calculations.
			 in a letter of Sep. 26. from the editor in answer to one of mine, after urging in excuse the causes of the delay, he expresses his confidence that it would be ready by the last of October; and that period being now past,
			 I am in daily expectation of hearing from him. as I write the present letter without knowing by what conveyance it may go, I am not without a hope of recieving a copy of the work in time to
			 accompany
			 this. I shall then be anxious to learn that better health and more encouraging circumstances enable you to pursue
			 your plan thro’ the two remaining branches of Morals & Legislation, which
			 executed in the same lucid, logical and condensed style, will present such a whole as the age we live in will not before have recieved. should the same motives operate for their
			 first publication
			 here, I am now offered such means, nearer to me, as promise a more encouraging promptitude in the execution. and certainly no effort should be spared on my part to ensure to the world such an
			 acquisition.
			 the MS. of the first
			 work has been carefully recalled and deposited with me. that
			 of
			 the second, when done with shall be equally taken care of.
          If unmerited praise could give pleasure to a candid mind I should have been highly exalted, in my own opinion, on the occasion of the first work. one of the best judges and best men of the age has ascribed it to myself; and has for some time been employed in translating it into French. it would be a gratification to which you are highly entitled, could I transcribe the sheets he has written me in praise, nay in rapture with the work; and were I to name the man, you would be sensible there is not another whose suffrage would be more encouraging. but the casualties which lie between us would render criminal the naming any one. in a letter which I am now writing him, I shall set him right as to myself, and take acknolege my humble station far below the qualifications necessary for that work: and shall discourage his perseverance in retranslating into French a work the original of which is so correct in it’s diction that not a word can be altered but for the worse; and from a translation too where the author’s meaning has sometimes been illy understood, sometimes mistaken, and often expressed in words not the best chosen. indeed when the work, thro’ it’s translation becomes more generally known here, the high estimation in which it is held by all who become acquainted with it, encorages me to hope I may get it printed in the original. I sent a copy of it to the late President of Wm and Mary college of this state, who adopted it at once, as the elementary book of that institution. from these beginnings it will spread and become a political gospel for a nation open to reason, & in a
			 situation to adopt and profit by it’s results, without a fear of their leading to wrong.
          I sincerely wish you all the health, comfort and leisure necessary to dispose you to and enable you to persevere in employing yourself so usefully for present & future times: and I pray you to be assured you have not a more grateful votary for your benefactions to mankind nor one of higher sentiments of esteem & affectionate respect
          Th:
            Jefferson
        